                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MILTON WASHINGTON,                             :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 21-CV-0159
                                               :
LEHIGH COUNTY DISTRICT                         :
ATTORNEY’S OFFICE, et al.,                     :
     Defendants.                               :

                                              ORDER

       AND NOW, this 24th day of May 2021, upon consideration of Milton Washington’s

Motion to Proceed In Forma Pauperis (ECF No. 2), Prisoner Trust Fund Account Statement

(ECF No. 9), and pro se Complaint (ECF No. 1), and for the reasons stated in the accompanying

memorandum, it is ORDERED that:

       1.      Washington’s Complaint (ECF No. 1) is DISMISSED with prejudice, under 28

U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim.

       2.      Washington’s Motion to Proceed In Forma Pauperis (ECF No. 2) is

DISMISSED as moot.

       3.      The Clerk of Court shall CLOSE this case.

       It is so ORDERED.

                                               BY THE COURT:

                                               /s/ Cynthia M. Rufe

                                               CYNTHIA M. RUFE, J.
